Per Curiam:
Many of the questions sought to be settled by the submission of the controversy between the parties are not presented 'in such a way that it is competent for the court to decide them. We are asked to pass upon inferences which may be drawn from the submission, rather than upon facts which are affirmatively stated therein; and thus our conclusion would necessarily be based upon such inferences. As said in Fearing v. Irwin (55 N. Y. 489), “In these cases of a submission of a controversy without action, the court is confined to the facts agreed upon, and can make no inferences or in any way depart from or go beyond the statement presented.” The submission, therefore, must be dismissed, without costs and without prejudice to any action the parties may see fit to bring. Present— Van Brunt; P. J., Patterson, O'Brien, McLaughlin and Laughlin, JJ.